ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 7/11/2022 has been entered.  Claims 1, 4, and 6 have been amended.  Claims 7-8 have been cancelled.  No claims have been added.  Claims 1-6, 9-10, and 14 are still pending in this application, with claim 1 being independent.
The objection to the Drawings has been withdrawn in view of the amendment.
The objections to Claims 1, 4, and 6 have been withdrawn in view of the amendment.
The rejection of Claim 7 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

Drawings
The drawings were received on 7/11/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1-6, 9-10, and 14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose, or suggest, in combination, “A light-emitting device comprising a transparent light exit window; a light-emitting diode (LED) filament adapted for emitting a first light output along one or more light output directions through the transparent light exit window, and at least one light guide being configured as an envelope at least in part enclosing the LED filament, and comprising an incoupling feature configured for receiving light emitted by a light source and for coupling the light emitted by the light source into the light guide, the light source comprising or being constituted by at least one of the LED filament or a separate light source comprised in the light-emitting device, at least one internal surface adapted for internal reflection of the incoupled light within the light guide, and an outcoupling feature configured for outcoupling of light having been internally reflected within the light guide from the light guide, thereby emitting a second light output, the second light output being superimposed onto the first light output when viewed along the one or more light output directions, wherein the light-emitting device further comprises an auxiliary LED light source, wherein the light source comprises the auxiliary LED light source, and wherein the incoupling feature is configured for incoupling of light emitted by the auxiliary LED light source, and wherein the light source is configured to emit light for incoupling into the light guide when the luminous flux of the light emitted by the LED filament is above a predetermined value, and/or increase the luminous flux of its emitted light for incoupling into the light guide if the luminous flux of the light emitted by the LED filament increases, and/or 3emit light for incoupling into the light guide, wherein the luminous flux of the emitted light for incoupling is higher than the luminous flux of the light emitted by the LED filament when the luminous flux of the light emitted by the LED filament is above a predetermined value” (emphasis added).
The closest Prior Art, Lai (US 2016/0356461), teaches most of the features of Claim 1 including an auxiliary LED light source which emits light into a light guide via the incoupling feature of the light guide, but lacks the teaching of the at least one light guide being configured as an envelope which at least partially encloses the LED filament, and instead teaches the light guide is surrounded by a plurality of LED filaments. Further, Wegh et al. (US 2018/0031183) teaches most of the features of Claim 1 including a light guide configured as an envelope at least partially enclosing the LED filament, but lacks the teaching of an auxiliary LED light source which emits light into the light guide via an incoupling feature of the light guide which also guides light from the LED filament into the light guide.
Accordingly, although light-emitting devices are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in amended Claim 1.

Claims 2-6, 9-10, and 14 depend on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875